DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 06/27/2020. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 1, 3, 8 and 18 is/are objected to because of the following informalities:
Claim 1, lines 3-5, recites “the transmission of the RID data being inhibited until the programmed personality data verification process is complete (verification contingency)”. From the recited claim language and submitted specification, it appears that verification contingency is defined by transmission of the RID data is inhibited until the verification process is complete e.g. no verification means no remote ID data, see [0139] and [0150] of PGPUB of submitted specification. Examiner suggest to rephrase the recited claim language. One example rephrase may be “the transmission of the RID data being inhibited until the programmed personality data verification process is complete after verification contingency”.
Claim 1, line 6, recites “the programing” should be “the pre-flight programing”.
Claim 1, line 8, recites “the programming device having an input configured to receive personality programming input” should be “the programming device having an input means/interface configured to receive personality programming input”.
Claim 1, line 9, recites “a display configured to display one or more pages, the pages displaying”, should be “a display configured to display one or more pages, the one or more pages displaying”.
Claim 1, line 14, recites “the data pages”, should be “the one or more personality data pages”.
Claim 1, line 26 and 27, recites “programmer device” should be “programming device”.
Claim 3, recites “none or more” on line 2 and 4 should be “one or more” as the range of none or more may be from zero to all. The personality and configuration data may or may not include the listed items (e.g. pilot ID, alert conditions etc.) on the claim. 
Claim 8, line 2, recites “personality (identity and configuration) data”. From the recited claim language and submitted specification, it appears that personality data consist of identity and configuration of UAS, see [0008] of PGPUB of submitted specification. Examiner suggest to rephrase the recited claim language. One example rephrase may be “personality data comprising identity and configuration of the UAS”.
Claim 8, line 4, recites “perform its intended function” should be “perform the function” to claim the limitation positively as intended function may or may not be performed.
Claim 8, lines 5-7, recites “the transmission of the RIDD being inhibited until the programmed personality data is received (verification contingency)”. From the recited claim language and submitted specification, it appears that verification contingency is defined by transmission of the RID data is inhibited until the verification process is complete e.g. no verification means no remote ID data, see [0139] and [0150] of PGPUB of submitted specification. Examiner suggest to rephrase the recited claim language. One example rephrase may be “the transmission of the RIDD being inhibited until the programmed personality data verification process is received after verification contingency”.
Claim 18, recites “none or more” on line 4 and 8 should be “one or more” as the range of none or more may be from zero to all. The personality and configuration data may or may not include the listed items (e.g. pilot ID, alert conditions etc.) on the claim. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“personality module”, in claim 2
	“weight on wheels module”, in claim 7 and 13
	“input module” and “personality module”, in claim 8
	“serial communication module” in claim 11
“weight on wheels module” and “personality module”, in claim 15.
Personality module is part of memory, see [0046] of PGPUB of submitted specification.
Weight on wheels module is in combination of hard physical switch and soft virtual switch, see [0095] of PGPUB of submitted specification.
[0059] and [0113] of PGPUB describe serial communication module as wired communication or wired transfer of data.
Input module comprises physical switch (WOW), keypad and/or other data entry means, see [0095] and [0104] of PGPUB of submitted specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, which recites “the programmed personality data”, line 4 is not clear as the claim previously mentioned “pre-flight programming… with personality data”. It is not clear whether the programmed personality data is same as pre-flight programming…with personality data or not.
Also recites “the programming function”, line 20 is not clear and lacks antecedent basis as programming function is not mentioned earlier on claim 1. It is also not clear about the meaning of the programming function. Submitted specification describe personality programming function that provides a pre-flight verification of the data, see [0070-71] of PGPUB of submitted specification. From the recited claim language, it is not clear whether the programming function is referring personality programming function or not.
Dependent claim(s) 2-7 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Regarding claim 4, which recites “the programmer data pages” is not clear as which data pages it refers to. Claim 1 mentioned personality data pages to be displayed on programming device. It Is not clear whether the programmer data pages are referring the personality data pages or not.
Regarding claim 8, which recites “a UAS”, line 4 and 12 is not clear as the claim recites an unmanned aircraft system (UAS) on line 2 as well. From the recited claim language, it is not clear whether all three UAS are same or different.
Also recites “an RITS”, line 12 is not clear as the claim recites RITS on line 1 as well. From the recited claim language, it is not clear whether both RITS are same or different.
Dependent claim(s) 7-14 is/are also rejected because they do not resolve their parent (claim 8’s) deficiencies. 
Regarding claim 15, which recites “a programming device”, line 6 is not clear as the claim recites a programing device on line 2 as well. From the recited claim language, it is not clear whether both programming devices are same or different.
Also recites “an RITS”, line 11 is not clear as the claim recites an RITS on line 2 as well. From the recited claim language, it is not clear whether both RITS are same or different.
Dependent claim(s) 16-20 is/are also rejected because they do not resolve their parent (claim 15’s) deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability s hall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0114925 (“Schulman”), and further in view of US 2016/0180715 (“Burke”). 
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Schulman discloses a method of pre-flight programming a Remote ID Tracking System (RITS) with personality data (per submitted specification, personality data is identification and configuration of UAS, see [0008] of PGPUB of submitted specification. see Schulman [0115], where “the flight restriction release system 100 may include a flight controller 130 that communicates with the mobile terminal 120 to verify that a UAV may be released from a flight-restriction region.”; see also [0143], where “The identities of the device or parties involved in the operation of the UAV may be authenticated. In particular, the identifiers of the device or parties involved in operation of the UAV within particular regions, such as flight-restriction regions, may be authenticated. For example, an identity of the user may be authenticated. The user may be verified as the user associated with the user identifier. The identity of the UAV may be authenticated. The UAV may be verified as the UAV associated with the UAV identifier. The identity of the remote controller may optionally be authenticated. The remote controller may be verified as the remote controller associated with a remote controller identifier.”; the identity of the UAV is authenticated before the flight.), the RITS associated with an unmanned aircraft system (UAS) and operative to communicate Remote Identification (RID) data (RIDD) to end users (see fig 7, where an example of authentication system is shown that include user, UAV and air control system. the air control system is in communication with the ID registration database. see also fig 1, where 130 is a flight controller and 120 is a mobile terminal. Flight controller verify flight restrictions for UAV and communicates to mobile terminal. 130 is interpreted as a programming device and 120 is interpreted as RITS. 120 and 130 is connected to 110.), the transmission of the RID data being inhibited until the programmed personality data verification process is complete (verification contingency) (see fig 9, where a method of regulating flight of an UAV is shown. see also [0184], where “Methods and systems are provided for automating approval of regulated flight based on confirmation of an identity of a user and/or a UAV. Accordingly, FIG. 9 provides a method 900 for regulating flight of an unmanned aerial vehicle (UAV), in accordance with embodiments. At block 910, identification information associated with a UAV is obtained. In particular, at block 910, UAV identification information is obtained for the UAV or user identification information for a user of a UAV is obtained. In examples, UAV identification information may include information about a model of the UAV, a manufacturer of the UAV, and/or performance characteristics of the UAV. Additionally, the UAV identification information may include a serial number of a UAV. In some examples, the UAV identification information may include a portion of a serial number of a UAV.”; see also [0186], where “At block 920, the UAV is either granted or denied permission to fly within a flight-restriction region. In particular, the UAV is automatically granted or denied permission to fly within a flight-restriction region based on the UAV identification information or the user identification information.”; based on the UAV identification permission to fly is granted or denied. So, the transmission of data is inhibited until the identity of the UAV is verified.), the programming utilizing a programming device to communicate the personality data to the RITS (see fig 7, where authentication center (interpreted as programming device) include air control system that grant permission or deny flight. A computer is used for this and various regions of operation are displayed, see fig 12-13. see also [0211], where “database (e.g., online server)”), the RITS having a non-volatile memory (NVM) for storing the personality data and computer instructions, and a processor for executing the computer instructions (see [0128], where “In particular, an authentication system may include memory storage 630 that may store information about the users, remote controllers, and/or the UAVs.”; see also [0137], where “The device may comprise one or more memory storage units which may include non-transitory computer readable medium which may store code, logic or instructions for performing one or more steps described elsewhere herein. The device may include one or more processors that may individually or collectively execute one or more steps in accordance with the code, logic, or instructions of the non-transitory computer readable medium as described herein.”; see also [0146], where “The ID registration database 710 may maintain identity information for a user 750a, 750b, 750c and a UAV 760a, 760b, 760c.”; see also [0211], where “database (e.g., online server)”), the programming device having an input configured to receive personality programming input, and a display configured to display one or more pages (see fig 7, where authentication center include air control system that grant permission or deny flight. A computer is used for this. And various regions of operation are displayed, see fig 12-13.  see also [0210], where “The different levels may be color coded and displayed (e.g., on an app on the mobile terminal, on a website, etc.) for easy identification and management of flight restricted regions by an operator of the UAV.”), the pages displaying programming data and having command buttons for receiving and executing programmer commands (see [0154], where “The air control system may be a management cluster that may include one or more subsystems, such as a flight supervision module 740, flight regulation module 742, traffic management module 744, user access control module 746, and UAV access control module 748. The one or more subsystems may be used for flight control, air traffic control, relevant authorization, identification of flight restriction regions, release of flight restriction regions to authenticated users, tracking of UAVs within flight regions, determination of flight violations by UAVs within flight regions, user and UAV access management, and other functions.”; the authentication center is determining regions to authenticated users and publishing the output to a website. So it is obvious that authentication center is displaying the data/information by receiving the input/command.), the RITS and programming device having communication modules for establishing a communication link (see fig 1, where flight controller, mobile terminal and web-based components are connected; see also [0115], where “Additionally, the flight restriction release system 100 may include a flight controller 130 that communicates with the mobile terminal 120 to verify that a UAV may be released from a flight-restriction region. In particular, the flight controller may receive a license from the mobile terminal. The license may be used to verify that the UAV is allowed to fly in the flight-restriction region.”), the method comprising: 
initializing the RITS and the programmer device, the initialization causing one or more personality data pages to be displayed on the programming device display (For the examination purposes, initializing the RITS and the programmer device is interpreted as turning on the RITS and the programmer device. see Schulman fig 7, where UAV authentication system is shown. The authentication is done on a computing system and connected with database. The personality data is extracted from the database for authentication. So, the authentication center is displaying the personality data from the ID registration database. See also [0096], where “a database that may collect information from the UAV, or any other external device.”; see also [0145], where “The authentication system may include an identification (ID) registration database 710. The ID registration database may in communication with an authentication center 720.”; see also [0099] and [0138]), the data pages comprising one or more personality data display and entry fields for receiving personality programming entries (see [0184], where “FIG. 9 provides a method 900 for regulating flight of an unmanned aerial vehicle (UAV), in accordance with embodiments. At block 910, identification information associated with a UAV is obtained. In particular, at block 910, UAV identification information is obtained for the UAV or user identification information for a user of a UAV is obtained.”; see fig 7, where personality data in obtained from database. So the authentication center has an entry field for receiving personality programing entries.), and (see [0142], where “The memory storage unit may keep track of commands from the user to the UAV. Additionally, the memory storage unit may keep track of a geographic position of the UAV. The stored commands and/or location may be associated with a corresponding user identifier of the user and/or UAV identifier of the UAV. Optionally, an identifier for a corresponding remote controller may be stored as well.”; see also [0115], where “ Additionally, the flight restriction release system 100 may include a flight controller 130 that communicates with the mobile terminal 120 to verify that a UAV may be released from a flight-restriction region. In particular, the flight controller may receive a license from the mobile terminal. The license may be used to verify that the UAV is allowed to fly in the flight-restriction region.”; see also [0151], where “ the system can verify and/or update records. ”; see also [0137] and [0280]), 
entering personality data in the personality data entry fields using the programming device input (see [0184], where “At block 910, identification information associated with a UAV is obtained.”; personality data (ID registration data) is obtained from a database. personality data is the input for the authentication center (programming device). The current invention is claiming that the personality data is entered using the programming device. The claim does not specify how the data is entered. The data entry could be manual by a person/programmer or autonomous from a database. However, submitted specification mention that a programmer (person) enter the data, see [0124] of PGPUB of submitted specification. For the examination purposes, the claim is broadly interpreted as the personality data is entered. Schulman teaches a method that obtain data autonomously from a database. So, it would be obvious to enter the data manually by a programmer to the system by modifying the method disclosed by Schulman as the intention is to enter/upload the data to the system. However, entering the data autonomously from a database is more efficient than a person entering data manually.), 
commanding the programming function (see fig 9, where grant or deny permission is given to the UAV based on obtained UAV identification. personality data is transferred to authentication center. See also [0186]), 
storing the received personality data in the RITS NVM (see [0204], where “Each of the flight restricted regions may be stored on board the UAV. Each of the flight restricted regions may be stored off board the UAV (e.g., on an online database) and may be accessed by the UAV.”), 
initiating the programmed personality data verification process by requesting display of the stored programmed personality data (see [0012], where “In practice of a method disclosed herein, the step of granting or denying permission for the UAV to fly within the flight-restriction region occurs subsequent to authenticating an identity of the UAV or the user. Where desired, authenticating the an identity of the UAV comprises verification of the UAV identity, verification of the user identity, verification whether the UAV having the verified UAV identity does not have any record that the UAV should not be permitted to fly within the flight-restriction region, or verification whether the user having the verified user identity does not have any record that the user should not be permitted to operate the UAV within the flight-restriction region.”), the verification process including, 
retrieving from RITS NVM the stored programmed personality data (see fig 7, where data is retrieved/received for authentication from UAV terminal device/controller. See also [0147], where “The authentication center may obtain information about the user and the UAV (and/or any other devices involved in the UAV safety system) from the ID registration database 710 (Connection 2).”), 
communicating the stored programmed personality data to the programmer device (see fig 7, where stored personality data is communicated/transmit with the authentication center (programmer device)), 
displaying the stored personality data on the programmer device personality data pages (see fig 7, where the input data is analyzed by a computer. In order to verify the authentication, the input data need to displayed. see also [0210], where the data is displayed on a website.),
reviewing the displayed stored personality data for accuracy (see [0143], where “The identities of the device or parties involved in the operation of the UAV may be authenticated. In particular, the identifiers of the device or parties involved in operation of the UAV within particular regions, such as flight-restriction regions, may be authenticated. For example, an identity of the user may be authenticated. The user may be verified as the user associated with the user identifier. The identity of the UAV may be authenticated. The UAV may be verified as the UAV associated with the UAV identifier. The identity of the remote controller may optionally be authenticated. The remote controller may be verified as the remote controller associated with a remote controller identifier.”), and 
commanding verification by (see fig 9, block 920, where authentication or verification is sent.), and 
receiving the verification indication at the RITS from the programmer device (see [0183], where “At block 850, the mobile application may initiate a call to the authentication confirmation port and write user information to an authentication service.”), the received verification indication satisfying the verification contingency (see [0123], where “At block 520, a user controller the UAV, such as from a mobile terminal, may receive a prompt asking the user to “release or not.” In examples, the prompt asking the user to “release or not” may be questioning whether the user would like to release the flight-restriction region. If the user says “No,” the process may proceed to block 525. At block 525, a determination is made to not request release of the flight-restriction region. If the user says, “Yes,” the process may proceed to block 530.”), allowing the RITS to release the RID data for transmission (see fig 9, block 920. See also [0186], where “At block 920, the UAV is either granted or denied permission to fly within a flight-restriction region. In particular, the UAV is automatically granted or denied permission to fly within a flight-restriction region based on the UAV identification information or the user identification information.”; permitting or denying so data is transmitting).
Schulman does not disclose the following limitations:
 display with one or more command buttons, 
commanding…by selecting the program command button, and 
commanding verification by selecting the verify command button.
However, Burke discloses a system comprising a display with one or more command buttons (see fig 3, where multiple buttons on a display are shown. see also [0062], where “ Each checklist item is represented by a button. Inactive (gray) buttons may automatically become active (blue) buttons as the pilot progresses through the checklist.”), 
commanding…by selecting the program command button (see [0065], where “As shown in FIG. 3, an example startup checklist screen 300 is shown, including buttons for verification of: the navigation database 302, TAP software version 310, TAP connection tests 311, aircraft 312, route origin 313, route destination 314, route waypoints 315; cost index 316, cruise altitude 317, cruise speed 318, and a maximum optimization waypoint 319. The startup checklist screen 300 may include less buttons than shown in FIG. 3, or may contain additional buttons, without departing from the scope of the present disclosure.”), and 
commanding verification by selecting the verify command button (see [0066], where “Otherwise, the window will indicate TAP connection has “passed” and the pilot acknowledges by touching the tap connection verification button 311. As shown in FIG. 3, light icon 330 corresponding to the navigation database verification button 302 is lit, indicating this checklist item has been completed. However, light icon 331 corresponding to the checklist complete button 320 is not lit up, indicating the startup checklist has not yet been completed by the pilot.”).
Because both Schulman and Burke are in the same field of endeavor of aircraft control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman to incorporate the teachings of Burke by including the above feature, display with one or more command buttons, commanding…by selecting the program command button, and commanding verification by selecting the verify command button, for transmitting verification/certification to correct system by checking the input data systematically.
Regarding claim 3, Schulman further discloses a method wherein the identity data component of the personality data includes none or more of the following: UAS registration, pilot ID, mission identifiers, UAS make and model, UAS owner, UAS classification, UAS serial number, flight type (see [0010], where “For example, the UAV identification information comprises information about a model, manufacturer, or performance characteristics of the UAV. Where desired, the UAV identification information comprises a serial number of the UAV.”) and wherein the configuration data component of the personality data includes none or more of the following: operating mode, sensors utilized, communication modules utilized, and data parameters to be transmitted, alert conditions (see [0104], where “For example, flight restriction regions may include one or more locations where unauthorized aerial vehicles may not fly. Other examples of types of flight restriction regions are provided further elsewhere herein. This may include unauthorized unmanned aerial vehicles (UAVs) or all UAVs. Flight-restriction regions may include prohibited airspace, which may refer to an area (or volume) of airspace within which flight of aircraft is not allowed, usually due to security concerns. Prohibited areas may contain airspace of defined dimensions identified by an area on the surface of the earth within which the flight of aircraft is prohibited. Such areas can be established for security or other reasons associated with the national welfare. These areas may be published in the Federal Register and are depicted on aeronautical charts in the United States, or in other publications in various jurisdictions. The flight-restriction region may include one or more of special use airspace (e.g., where limitations may be imposed on aircraft not participating in designated operations), such as restricted airspace (i.e., where entry is typically forbidden at all times from all aircraft and is not subject to clearance from the airspace's controlling body), military operations areas, warning areas, alert areas, temporary flight restriction (TFR) areas, national security areas, and controlled firing areas. The flight-restriction regions as used herein may also include any other airspace where flight restriction is desired and may be associated with a flight response measures. For example, cities, certain private properties such as a residential or commercial buildings, or public properties such as parks may be designated as a flight-restriction region.”).
Regarding claim 4, as best understood in view of indefiniteness rejection explained above, Schulman further discloses a method wherein the step of executing an initialization of the RITS and programming device includes setting up a WiFi network with the RITS acting as an access point and the programming device as a client (see [0161], where “A traffic management module/subsystem 744 may be provided for the air control system. The traffic management module may be configured to receive a request for a resource from a user. Examples of resources may include, but are not limited to, wireless resources (e.g., bandwidth, access to communication devices), locations or space (e.g., for a flight plan), time (e.g., for a flight plan), access to base stations, access to docking stations, access to battery stations, access to delivery or pick-up points, or any other type of resource. The traffic management module may be configured to plan a flight course for a UAV in response to the request.”; see also fig 7, programming device (authentication center) and user is connected wirelessly.) and wherein the step of entering personality data on the programmer data pages includes connecting the programming device to the RITS access point and requesting the personality data pages and wherein the RITS transmits one or more html format personality data pages to the programmer device for display (see [0050], where “the request originates from the UAV, a remote controller of the UAV, or a server remote to the UAV. Where desired, the request is provided through a web-based application or a mobile application.”; see also fig 8, where web-based requesting process is shown. see also [0166], where “The web-based component may comprise an interface for a UAV user. For example, a UAV user may be able to log into the web-based component. In some instances, the web-based component may be accessed from, or interact with a mobile terminal (e.g., handheld device). For example, the mobile terminal may include an application to access the web-based component. In some instances, the web-based component may be accessed from elsewhere such as a device not coupled to a UAV, e.g., desktop or laptop computer.”).
Regarding claim 5, Schulman does not disclose the following limitation:
wherein the step of entering personality data includes the step of selecting an operating mode from one or more operating mode selection pages, each operating mode having one or more default configuration settings associated therewith, the mapping of operating mode to default configuration settings being referred to as a rule set, the operating mode selection causing configuration settings to be set in accordance with the applicable rule set and wherein the display of the personality data pages are pre-populated with the default configuration settings for the selected operating mode, the one or more default configuration settings associated with the rule set being overridable during the personality programming process and wherein the one or more operating mode selection pages includes a command for modifying the default configuration setting/rule set mapping.
However, Burke further discloses a method wherein the step of entering personality data includes the step of selecting an operating mode from one or more operating mode selection pages, each operating mode having one or more default configuration settings associated therewith, the mapping of operating mode to default configuration settings being referred to as a rule set, the operating mode selection causing configuration settings to be set in accordance with the applicable rule set and wherein the display of the personality data pages are pre-populated with the default configuration settings for the selected operating mode, the one or more default configuration settings associated with the rule set being overridable during the personality programming process and wherein the one or more operating mode selection pages includes a command for modifying the default configuration setting/rule set mapping (see [0060], where “For purposes of the discussion that follows, the display 242 is referred to as the TAP Human Machine Interface (HMI) display 242. The TAP HMI display 242 may provide a graphical user interface for the pilot to interact with the TAP module 218. As further described herein, the TAP HMI display 242 may display TAP-generated solutions for optimizing the aircraft's route and/or altitude in an automatic mode, as well as providing controls for the pilot adjust automatic mode settings. The TAP HMI display 242 may also enable the pilot to enter a desired route/altitude change for evaluation in a manual mode and may provide additional screens for pilot entry and/or confirmation of supplemental data required for the TAP module 218 to function properly or to improve its accuracy.”; see also [0070], where “The speed windows may default to the Economy (ECON) setting, but the pilot may enter specific values if known.”; see also [0063], where “In particular, the provision of route change solutions by the TAP application is not contemplated to constitute flight-crew authority to execute the route change, as all route changes when operating under Instrument Flight Rules must be approved by ATC.”; see also [0080], where “Current range settings 531 may be shown along a top portion of the visualization panel 530 such as display orientation and the map display mode.”; see also [0090]).
Because both Schulman and Burke are in the same field of endeavor of aircraft control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman to incorporate the teachings of Burke by including the above feature, wherein the step of entering personality data includes the step of selecting an operating mode from one or more operating mode selection pages, each operating mode having one or more default configuration settings associated therewith, the mapping of operating mode to default configuration settings being referred to as a rule set, the operating mode selection causing configuration settings to be set in accordance with the applicable rule set and wherein the display of the personality data pages are pre-populated with the default configuration settings for the selected operating mode, the one or more default configuration settings associated with the rule set being overridable during the personality programming process and wherein the one or more operating mode selection pages includes a command for modifying the default configuration setting/rule set mapping, for transmitting verification/certification to correct system by checking the input data systematically.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0114925 (“Schulman”), and in view of US 2016/0180715 (“Burke”), as applied to claim 1 above, and further in view of US 2022/0092989 (“Li”). 
Regarding claim 2, Schulman further discloses a method 
reviewing the displayed stored personality data on the programming device (see [0143], where “The identities of the device or parties involved in the operation of the UAV may be authenticated. In particular, the identifiers of the device or parties involved in operation of the UAV within particular regions, such as flight-restriction regions, may be authenticated. For example, an identity of the user may be authenticated. The user may be verified as the user associated with the user identifier. The identity of the UAV may be authenticated. The UAV may be verified as the UAV associated with the UAV identifier. The identity of the remote controller may optionally be authenticated. The remote controller may be verified as the remote controller associated with a remote controller identifier.”), 
correcting any erroneous stored data (see [0211], where “For example, the lack of flight restriction level associated with the flight restricted region may be reported to the online database (e.g., online server) and further analyzed or evaluated. In some instances other information such as information regarding the UAV or an user of the UAV may be reported. In some instances, the error regions may be updated. The error regions may be updated based on the analysis or user report. In some instances, the error reporting and analysis may enable self-learning or correction of error concerning an identity of the user, UAV identity, or status of a flight restricted region. In some instances, the updated information may be applicable to all UAVs. In some instances, the updated information may be applicable only to the UAVs associated with the error experience.”),
commanding a re-program of the edited personality data by (see fig 9, block 920, where authentication or verification is sent. The system can perform multiple times.), 
storing the edited personality data in the RITS NVM personality module (see [0204], where “Each of the flight restricted regions may be stored on board the UAV. Each of the flight restricted regions may be stored off board the UAV (e.g., on an online database) and may be accessed by the UAV.”), 
re-initiating the verification sequence by requesting display of the stored edited personality data (see [0012], where “In practice of a method disclosed herein, the step of granting or denying permission for the UAV to fly within the flight-restriction region occurs subsequent to authenticating an identity of the UAV or the user. Where desired, authenticating the an identity of the UAV comprises verification of the UAV identity, verification of the user identity, verification whether the UAV having the verified UAV identity does not have any record that the UAV should not be permitted to fly within the flight-restriction region, or verification whether the user having the verified user identity does not have any record that the user should not be permitted to operate the UAV within the flight-restriction region.”; see also fig 7, where the input data is analyzed by a computer. In order to verify the authentication, the input data need to displayed. see also [0210], where the data is displayed on a website.), 
commanding a data verification by (see fig 9, block 920, where authentication or verification is sent.).
Schulman does not disclose the following limitations:
wherein the step of storing the personality data in the RITS NVM, includes storing the personality data in a section of NVM reserved for personality data and referred to as the 'personality module' and wherein the one or more personality data pages include an edit command: 
correcting…by selecting the edit command button,
commanding…by selecting the program command button, 
commanding a data verification by selecting the verify command button.
However, Burke further discloses a system comprising a display wherein the one or more…data pages include an edit command (see fig 3, where multiple buttons on a display are shown. see also [0062], where “ Each checklist item is represented by a button. Inactive (gray) buttons may automatically become active (blue) buttons as the pilot progresses through the checklist.”):
correcting…by selecting the edit command button (see [0071], where “The waypoint constraints list in FIG. 4 includes, waypoints 421, airspeed 422, altitude 423, a maximum optimization waypoint 425, and route waypoint verification (to verify or correct TAP-inferred waypoints) 426. ”; 426 is the edit command button), 
commanding…by selecting the program command button (see [0065], where “As shown in FIG. 3, an example startup checklist screen 300 is shown, including buttons for verification of: the navigation database 302, TAP software version 310, TAP connection tests 311, aircraft 312, route origin 313, route destination 314, route waypoints 315; cost index 316, cruise altitude 317, cruise speed 318, and a maximum optimization waypoint 319. The startup checklist screen 300 may include less buttons than shown in FIG. 3, or may contain additional buttons, without departing from the scope of the present disclosure.”), and 
commanding a data verification by selecting the verify command button (see [0066], where “Otherwise, the window will indicate TAP connection has “passed” and the pilot acknowledges by touching the tap connection verification button 311. As shown in FIG. 3, light icon 330 corresponding to the navigation database verification button 302 is lit, indicating this checklist item has been completed. However, light icon 331 corresponding to the checklist complete button 320 is not lit up, indicating the startup checklist has not yet been completed by the pilot.”).
Because both Schulman and Burke are in the same field of endeavor of aircraft control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman to incorporate the teachings of Burke by including the above feature, wherein the one or more…data pages include an edit command: correcting…by selecting the edit command button, commanding…by selecting the program command button, and commanding a data verification by selecting the verify command button, for transmitting verification/certification to correct system by checking the input data systematically.
Schulman in view of Burke does not disclose the following limitation:
wherein the step of storing the personality data in the RITS NVM, includes storing the personality data in a section of NVM reserved for personality data and referred to as the 'personality module'. 
However, Li discloses a method wherein the step of storing the personality data in the RITS NVM, includes storing the personality data in a section of NVM reserved for personality data and referred to as the 'personality module' (see [0063], where “a part of the RAM area may be reserved to store the access identifier. A FLASH/DDR area in the EEPROM of the flight control module is generally used to load a program and store data, and a part of the FLASH/DDR area may be reserved to store black box information such as the application identifier and log information.”; see also [0009], where “ the application identifier is a flight-related identifier of the unmanned aircraft.”; see also [0048], [0051], [0054] and [0057], where a part of the memory is reserved for storing flight application identifier. Flight application identifier include physical identifier of the unmanned aircraft).
Because Schulman, Burke and Li are in the same field of endeavor of aircraft control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman in view of Burke to incorporate the teachings of Li by including the above feature, wherein the step of storing the personality data in the RITS NVM, includes storing the personality data in a section of NVM reserved for personality data and referred to as the 'personality module', for providing faster verification by storing the identification data in a dedicated storage section.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0114925 (“Schulman”), and in view of US 2016/0180715 (“Burke”), as applied to claim 1, above, and further in view of US 2016/0036766 (“Himmelsbach”). 
Regarding claim 6, Schulman in view of Burke does not disclose the following limitation:
wherein the one or more personality data entry pages on the programmer display may be dynamically configured based on personality programming selections.
However, Himmelsbach discloses a method wherein the one or more personality data entry pages on the programmer display may be dynamically configured based on personality programming selections (Per submitted specification, display pages are dynamically configured. For example, a particular service provider may only appear on a particular page when login, see [0158] and [0181] of PGPUB of submitted specification. see Himmelsbach [0081], where “The second user U2 now may inform the first user U1 about the second unique identifier ID2. The first user U1 may input the second unique identifier ID2 of the Internet page displayed at the first client means C1 notified to him into the input field 12, and may confirm the input with the button 13. By confirmation of the input, the Internet page assigned to the second unique identifier ID2 is requested by the first client means C1 by transmitting the second unique identifier ID2 to the server means S. For this, the server means S determines the Internet page assigned to the second unique identifier ID2 in the database DB, and transmits the determined Internet page (mask 2) to the first client means C1, where it is displayed for the first user U1.”).
Because Schulman, Burke and Himmelsbach are in the same field of endeavor of verification before providing control of a system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman in view of Burke to incorporate the teachings of Himmelsbach by including the above feature, wherein the one or more personality data entry pages on the programmer display may be dynamically configured based on personality programming selections, for maintaining the privacy of users by providing access via authentication process.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0114925 (“Schulman”), and in view of US 2016/0180715 (“Burke”), as applied to claim 1 above, and further in view of US 2008/0099602 (“Zyss”). 
Regarding claim 7, Schulman further discloses a method wherein the step of entering personality data is contingent on receiving an indication from the RITS that the UAS is in a ground state (see [0220], where “When the UAV is assessed to be encroaching upon the second zone, within the second zone and outside the third zone, or attempting flight (e.g., take off) within the second zone, the UAV or the user of the UAV may be authenticated before flight is allowed.”; UAV is authenticated before take-off. Entering personality data is prerequisite for authentication, see fig 7 and citation above. So, personality data is entered before take-off or attempting flight. Before take-off is interpreted as UAS is in a ground state.).
Schulman in view of Burke does not disclose the following limitation:
wherein the RITS comprises a weight on wheels module for determining whether the UAS is in a ground or air state.
However, Zyss discloses a method wherein the RITS comprises a weight on wheels module for determining whether the UAS is in a ground or air state (see [0023], where “landing system 100 includes sensors, such as proximity switches; also know as "squat" switches or weight-on-wheel (WOW) sensors. In this embodiment, left wheel 102a includes a squat switch 104a (see also FIG. 2A) and right wheel 102b includes a squat switch 104b.”; see also [0034], where “In s410, although the squat switches 104a and 104b and the wheel speed sensors 106a and 106b are being continuously monitored (sampled) by control unit 112 during the landing operation, once the above described decision logic has been met, a wheels down indication is made and the control unit 112, causes UAV 10 to switch to ground mode operation.”).
Because Schulman, Burke and Zyss are in the same field of endeavor of air traffic control/management system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman in view of Burke to incorporate the teachings of Zyss by including the above feature, wherein the RITS comprises a weight on wheels module for determining whether the UAS is in a ground or air state, for avoiding collision or sharp turn by checking the state of UAS.

Claim(s) 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0114925 (“Schulman”), and further in view of US 2022/0092989 (“Li”). 
Regarding claim 8, as best understood in view of indefiniteness rejection explained above, Schulman further discloses a system for pre-flight programming of a Remote Identification (Remote ID) tracking system (RITS) associated with an unmanned aircraft system (UAS) (see fig 1, where 130 is a flight controller and 120 is a mobile terminal. Flight controller verify flight restrictions for UAV and communicates to mobile terminal. 130 is interpreted as a programming device and 120 is interpreted as RITS. 120 and 130 is connected to 110. See also [0115], where “the flight restriction release system 100 may include a flight controller 130 that communicates with the mobile terminal 120 to verify that a UAV may be released from a flight-restriction region. In particular, the flight controller may receive a license from the mobile terminal. The license may be used to verify that the UAV is allowed to fly in the flight-restriction region.”; see also [0143], where “The identities of the device or parties involved in the operation of the UAV may be authenticated. In particular, the identifiers of the device or parties involved in operation of the UAV within particular regions, such as flight-restriction regions, may be authenticated. For example, an identity of the user may be authenticated. The user may be verified as the user associated with the user identifier. The identity of the UAV may be authenticated. The UAV may be verified as the UAV associated with the UAV identifier. The identity of the remote controller may optionally be authenticated. The remote controller may be verified as the remote controller associated with a remote controller identifier.”; the identity of the UAV is authenticated before the flight), the pre-flight programming system adapted to program the RITS with personality (identity and configuration) data necessary for the RITS to perform its intended function of remotely identifying a UAS operating in the National Airspace System (NAS) by transmitting Remote ID data (RIDD) to end users (see fig 7, where authentication center (pre-flight programming system) is getting personality data from a database, 710 and managing flight based on authentication), the transmission of RIDD being inhibited until verification of the programmed personality data is received (verification contingency) (see fig 9, where a method of regulating flight of an UAV is shown. see also [0184], where “Methods and systems are provided for automating approval of regulated flight based on confirmation of an identity of a user and/or a UAV. Accordingly, FIG. 9 provides a method 900 for regulating flight of an unmanned aerial vehicle (UAV), in accordance with embodiments. At block 910, identification information associated with a UAV is obtained. In particular, at block 910, UAV identification information is obtained for the UAV or user identification information for a user of a UAV is obtained. In examples, UAV identification information may include information about a model of the UAV, a manufacturer of the UAV, and/or performance characteristics of the UAV. Additionally, the UAV identification information may include a serial number of a UAV. In some examples, the UAV identification information may include a portion of a serial number of a UAV.”; see also [0186], where “At block 920, the UAV is either granted or denied permission to fly within a flight-restriction region. In particular, the UAV is automatically granted or denied permission to fly within a flight-restriction region based on the UAV identification information or the user identification information.”; based on the UAV identification permission to fly is granted or denied. So, the transmission of data is inhibited until the identity of the UAV is verified.), the pre-flight programming system comprising: 
a programming device having at least one communication module for communicating with the RITS, an input module configured to receive personality programming input, and a display module configured to display one or more personality programming pages containing personality data (see fig 7, where authentication center (interpreted as programming device) include air control system that grant permission or deny flight. Input is given by user and verification is perform by comparing input data and stored data. A computer is used for this and various regions of operation are displayed, see fig 12-13.  see also [0210], where “The different levels may be color coded and displayed (e.g., on an app on the mobile terminal, on a website, etc.) for easy identification and management of flight restricted regions by an operator of the UAV.”), 
an RITS associated with a UAS (see fig 1, where 120 is interpreted as RITS.), the RITS having, 
one or more sensor modules configured for sensing UAS navigational flight data (see [0090], where “The payload may be a sensor that collects information, and the flight response measures may govern a mode in which the information is collected”; see also [0129], where “A user may provide user input that controls flight of the UAV, operation of a payload of a UAV, a state of a payload relative to the UAV, operation of one or more sensors of the UAV, operation of UAV communication, or other functions of the UAV.”; see also [0095]), 
one or more communication modules for communicating with the programming device and communicating UAS RIDD to end users (see fig 1, where flight controller, mobile terminal and web-based components are connected. See also fig 7, where user, UAV, authentication center is connected.), 
a non-volatile memory (NVM) for storing first computer software instructions (see [0097], where “Examples of remote devices may include a remote controller that may control operation of the UAV, payload, carrier, sensors, or any other component of the UAV, a display terminal that may show information received by the UAV, a database that may collect information from the UAV, or any other external device.”), (see [0115], where “The flight restriction release system 100 may also include a mobile terminal 120 that stores licenses received from the web-based component 110.”), 
a processor module, configured to interface with the one or more sensor modules, the NVM personality module, and the one or more communication modules, the processor module configured to execute the first computer software instructions stored in the non-volatile memory (See fig 7, where user, UAV, authentication center is connected.), the execution of which: 
establishes a communication link between the RITS and the programming device using the one or more communication modules (see fig 1, where flight controller, mobile terminal and web-based components are connected. See also fig 7, where user, UAV, authentication center is connected.), 
receives the personality programming data from the programmer device in response to a program command from the programming device (see [0115], where “Additionally, the flight restriction release system 100 may include a flight controller 130 that communicates with the mobile terminal 120 to verify that a UAV may be released from a flight-restriction region. In particular, the flight controller may receive a license from the mobile terminal. The license may be used to verify that the UAV is allowed to fly in the flight-restriction region.”; see also [0151], where “ the system can verify and/or update records.”), 
stores the received personality programming data in the RITS NVM personality module (see [0204], where “Each of the flight restricted regions may be stored on board the UAV. Each of the flight restricted regions may be stored off board the UAV (e.g., on an online database) and may be accessed by the UAV.”), and 
retrieves and communicates the stored personality data to the programming device in response to a read personality data request from the programming device (see fig 7, where data is retrieved for authentication from UAV terminal device/controller. See also [0147], where “The authentication center may obtain information about the user and the UAV (and/or any other devices involved in the UAV safety system) from the ID registration database 710 (Connection 2).”; see also [0012], where “In practice of a method disclosed herein, the step of granting or denying permission for the UAV to fly within the flight-restriction region occurs subsequent to authenticating an identity of the UAV or the user. Where desired, authenticating the an identity of the UAV comprises verification of the UAV identity, verification of the user identity, verification whether the UAV having the verified UAV identity does not have any record that the UAV should not be permitted to fly within the flight-restriction region, or verification whether the user having the verified user identity does not have any record that the user should not be permitted to operate the UAV within the flight-restriction region.”),
the RITS processor module configured to receive a verification indication from the programming device and store the verification indication in the non-volatile memory (see [0183], where “At block 850, the mobile application may initiate a call to the authentication confirmation port and write user information to an authentication service.”), satisfying the verification contingency for RIDD transmission to end users, upon satisfaction of the verification contingency (see [0183], where “At block 850, the mobile application may initiate a call to the authentication confirmation port and write user information to an authentication service.”; see also fig 9.), the RITS first computer software instructions implementing the steps of: 
acquiring UAS navigation data from the one or more RITS sensor modules (see [0012], where “In practice of a method disclosed herein, the step of granting or denying permission for the UAV to fly within the flight-restriction region occurs subsequent to authenticating an identity of the UAV or the user. Where desired, authenticating the an identity of the UAV comprises verification of the UAV identity, verification of the user identity, verification whether the UAV having the verified UAV identity does not have any record that the UAV should not be permitted to fly within the flight-restriction region, or verification whether the user having the verified user identity does not have any record that the user should not be permitted to operate the UAV within the flight-restriction region.”), 
retrieving the identity data from the NVM personality module (see fig 7, where data is retrieved for authentication from UAV terminal device/controller. See also [0147], where “The authentication center may obtain information about the user and the UAV (and/or any other devices involved in the UAV safety system) from the ID registration database 710 (Connection 2).”), 
formatting the navigation and identity data into a Remote ID (RID) message (see fig 7, where authentication center is in communication with the user interface e.g. granting or denying permission to fly. See also [0143]), and
transmitting the RID message to end users (see fig 9, block 920. See also [0186], where “At block 920, the UAV is either granted or denied permission to fly within a flight-restriction region. In particular, the UAV is automatically granted or denied permission to fly within a flight-restriction region based on the UAV identification information or the user identification information.”; permitting or denying so data is transmitting).
Schulman does not disclose the following limitation:
the NVM including a reserved section of memory for storing the programmed personality data.
However, Li further discloses a system wherein the NVM including a reserved section of memory for storing the programmed personality data (see [0063], where “a part of the RAM area may be reserved to store the access identifier. A FLASH/DDR area in the EEPROM of the flight control module is generally used to load a program and store data, and a part of the FLASH/DDR area may be reserved to store black box information such as the application identifier and log information.”; see also [0009], where “ the application identifier is a flight-related identifier of the unmanned aircraft.”; see also [0048], [0051], [0054] and [0057], where a part of the memory is reserved for storing flight application identifier. Flight application identifier include physical identifier of the unmanned aircraft).
Because Schulman and Li are in the same field of endeavor of aircraft control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman to incorporate the teachings of Li by including the above feature, the NVM including a reserved section of memory for storing the programmed personality data, for providing faster verification by storing the identification data in a dedicated storage section.
Regarding claim 9, Schulman further discloses a system wherein the RITS includes a card reader for reading data from a portable storage medium, the one or more RITS communication modules including an interface for communicating with the card reader (see [0100], where “In some instances, the location of one or more flight-restriction regions, such as airports, may be stored on-board the UAV. The UAV may have a local memory that may store information about flight-restriction regions. Alternatively or in addition, information about the location of one or more flight-restriction regions may be accessed from the database off-board the UAV.”; see also [0137], where “A remote controller may be any type of device. The device may be a computer (e.g., personal computer, laptop computer, server), mobile device (e.g., smartphone, cellular phone, tablet, personal digital assistant), or any other type of device. The device may be a network device capable of communicating over a network. The device may comprise one or more memory storage units which may include non-transitory computer readable medium which may store code, logic or instructions for performing one or more steps described elsewhere herein.”), and wherein the pre-flight personality programming data is stored on a portable memory medium readable by the RITS card reader and wherein the personality module receives the personality data by reading the data contained on the portable storage medium responsive to a program command from the programming device (see [0204], where “Each of the flight restricted regions may be stored on board the UAV. Each of the flight restricted regions may be stored off board the UAV (e.g., on an online database) and may be accessed by the UAV.”; see also fig 7, where stored personality data is communicated/transmit with the authentication center (programmer device)).
Regarding claim 11, Schulman further discloses a system wherein the one or more RITS and programmer communication modules include a serial communication module for establishing a serial connection between the RITS and the programming device such that the pre-flight personality programming data stored in the programming device may be transferred to the RITS via the serial connection (see [0156], where “The flight supervision module may utilize data collected by one or more sensors onboard the UAV. The flight supervision module may utilize data collected by one or more sensors off-board the UAV…The data may be provided from wired or wireless communications.”; see also [0295], where “The processing unit 2304 can be operatively coupled to a communication module 2310 configured to transmit and/or receive data from one or more external devices (e.g., a terminal, display device, or other remote controller). Any suitable means of communication can be used, such as wired communication or wireless communication.”).

Claim(s) 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0114925 (“Schulman”), and in view of US 2022/0092989 (“Li”), as applied to claim 8 above, and further in view of US 2016/0180715 (“Burke”).
Regarding claim 10, Schulman further discloses a system wherein the one or more RITS and programming communication modules include wireless transceivers for establishing a wireless connection between the RITS and the programming device (see fig 7, where user terminal and air control system are connected wirelessly. See also [0161], where “The traffic management module may be configured to receive a request for a resource from a user. Examples of resources may include, but are not limited to, wireless resources (e.g., bandwidth, access to communication devices)”; see also [0288]), and wherein 
personality programming pages displayed on the programming device (see fig 7, where the input data is analyzed by a computer. In order to verify the authentication, the input data need to displayed. see also [0210], where the data is displayed on a website.) (see [0184], where “At block 910, identification information associated with a UAV is obtained.”; personality data (ID registration data) is obtained from a database. personality data is the input for the authentication center (programming device). The current invention is claiming that the personality data is entered using the programming device. The claim does not specify how the data is entered. The data entry could be manual by a person/programmer or autonomous from a database. However, submitted specification mention that a programmer (person) enter the data, see [0124] of PGPUB of submitted specification. For the examination purposes, the claim is broadly interpreted as the personality data is entered. Schulman teaches a method that obtain data autonomously from a database. So, it would be obvious to enter the data manually by a programmer to the system by modifying the method disclosed by Schulman as the intention is to enter/upload the data to the system. However, entering the data autonomously from a database is more efficient than a person entering data manually.), the pages adapted to display the stored programmed personality data upon request to the RITS to retrieve the stored personality data from NVM and communicate it to the programming device (see fig 7, where data is retrieved/received for authentication from UAV terminal device/controller. See also [0147], where “The authentication center may obtain information about the user and the UAV (and/or any other devices involved in the UAV safety system) from the ID registration database 710 (Connection 2).”), the pages adapted to receive edits to the displayed stored programmed personality data (see [0143], where “The identities of the device or parties involved in the operation of the UAV may be authenticated. In particular, the identifiers of the device or parties involved in operation of the UAV within particular regions, such as flight-restriction regions, may be authenticated. For example, an identity of the user may be authenticated. The user may be verified as the user associated with the user identifier. The identity of the UAV may be authenticated. The UAV may be verified as the UAV associated with the UAV identifier. The identity of the remote controller may optionally be authenticated. The remote controller may be verified as the remote controller associated with a remote controller identifier.”) and transmit a verification indication to the RITS (see fig 9, block 920, where authentication or verification is sent.).
Schulman in view of Li does not disclose the following limitations: 
programming pages…comprise a plurality of personality data entry and display fields and selections for receiving and displaying personality data programming inputs, and one or more command buttons for receiving programming commands including program, verify, and edit commands, the pages adapted to receive…data entries…upon selection of the program command button…the pages adapted to receive edits…upon selection of the edit command button, and the pages adapted to verify…upon selection of the verify command button.
However, Burke further discloses a system comprising a programming pages…comprise a plurality of personality data entry and display fields and selections for receiving and displaying personality data programming inputs, and one or more command buttons for receiving programming commands including program, verify, and edit commands (see fig 3, where multiple buttons on a display are shown. see also [0062], where “ Each checklist item is represented by a button. Inactive (gray) buttons may automatically become active (blue) buttons as the pilot progresses through the checklist.”), the pages adapted to receive…data entries…upon selection of the program command button (see [0065], where “As shown in FIG. 3, an example startup checklist screen 300 is shown, including buttons for verification of: the navigation database 302, TAP software version 310, TAP connection tests 311, aircraft 312, route origin 313, route destination 314, route waypoints 315; cost index 316, cruise altitude 317, cruise speed 318, and a maximum optimization waypoint 319. The startup checklist screen 300 may include less buttons than shown in FIG. 3, or may contain additional buttons, without departing from the scope of the present disclosure.”)…the pages adapted to receive edits…upon selection of the edit command button (see [0065], where “ In some examples, the pilot may touch the button's entry window to edit information using a popup keyboard. The keyboard may appear when the pilot touches the button's entry window.”; see also [0083]), and the pages adapted to verify…upon selection of the verify command button (see [0066], where “Otherwise, the window will indicate TAP connection has “passed” and the pilot acknowledges by touching the tap connection verification button 311. As shown in FIG. 3, light icon 330 corresponding to the navigation database verification button 302 is lit, indicating this checklist item has been completed. However, light icon 331 corresponding to the checklist complete button 320 is not lit up, indicating the startup checklist has not yet been completed by the pilot.”).
Because Schulman, Li and Burke are in the same field of endeavor of aircraft control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman in view of Li to incorporate the teachings of Burke by including the above feature, programming pages…comprise a plurality of personality data entry and display fields and selections for receiving and displaying personality data programming inputs, and one or more command buttons for receiving programming commands including program, verify, and edit commands, the pages adapted to receive…data entries…upon selection of the program command button…the pages adapted to receive edits…upon selection of the edit command button, and the pages adapted to verify…upon selection of the verify command button, for transmitting verification/certification to correct system by checking the input data systematically.
Regarding claim 12, Schulman further discloses a system wherein the RITS functions as a wireless access point and the programming device functions as a client(see [0161], where “A traffic management module/subsystem 744 may be provided for the air control system. The traffic management module may be configured to receive a request for a resource from a user. Examples of resources may include, but are not limited to, wireless resources (e.g., bandwidth, access to communication devices), locations or space (e.g., for a flight plan), time (e.g., for a flight plan), access to base stations, access to docking stations, access to battery stations, access to delivery or pick-up points, or any other type of resource. The traffic management module may be configured to plan a flight course for a UAV in response to the request.”; see also fig 7, programming device (authentication center) and user is connected wirelessly.)  and wherein the personality programming pages on the programming device are html pages built by the RITS (see [0050], where “the request originates from the UAV, a remote controller of the UAV, or a server remote to the UAV. Where desired, the request is provided through a web-based application or a mobile application.”; see also fig 8, where web-based requesting process is shown. see also [0166], where “The web-based component may comprise an interface for a UAV user. For example, a UAV user may be able to log into the web-based component. In some instances, the web-based component may be accessed from, or interact with a mobile terminal (e.g., handheld device). For example, the mobile terminal may include an application to access the web-based component. In some instances, the web-based component may be accessed from elsewhere such as a device not coupled to a UAV, e.g., desktop or laptop computer.”)  
Schulman in view of Li does not disclose the following limitation:
wherein the program, edit, and verify command button as 'soft' GUI buttons.
However, Burke further discloses a system comprising a display wherein the program, edit, and verify command button as 'soft' GUI buttons (see fig 3, where multiple buttons on a display are shown on a display.).
Because Schulman, Li and Burke are in the same field of endeavor of aircraft control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman in view of Li to incorporate the teachings of Burke by including the above feature, wherein the program, edit, and verify command button as 'soft' GUI buttons, for transmitting verification/certification to correct system by checking the input data systematically.
Regarding claim 14, Schulman further discloses a system wherein the programming device comprises a non- volatile memory for storing second computer software instructions, a processor module for executing the second computer software instructions, the second computer software instructions when executed by the programming device processor, implementing the steps of: 
communicating a programming request to the RITS and receiving a programming  request acknowledgement (see fig 9, where a method of regulating flight of an UAV is shown. see also [0184], where “Methods and systems are provided for automating approval of regulated flight based on confirmation of an identity of a user and/or a UAV. Accordingly, FIG. 9 provides a method 900 for regulating flight of an unmanned aerial vehicle (UAV), in accordance with embodiments. At block 910, identification information associated with a UAV is obtained. In particular, at block 910, UAV identification information is obtained for the UAV or user identification information for a user of a UAV is obtained. In examples, UAV identification information may include information about a model of the UAV, a manufacturer of the UAV, and/or performance characteristics of the UAV. Additionally, the UAV identification information may include a serial number of a UAV. In some examples, the UAV identification information may include a portion of a serial number of a UAV.”; see also [0186], where “At block 920, the UAV is either granted or denied permission to fly within a flight-restriction region. In particular, the UAV is automatically granted or denied permission to fly within a flight-restriction region based on the UAV identification information or the user identification information.”; based on the UAV identification permission to fly is granted or denied.),
conditionally presenting one or more personality programming pages containing personality data on the programming device, (see fig 9, where a method of regulating flight of an UAV is shown. see also [0184], where “Methods and systems are provided for automating approval of regulated flight based on confirmation of an identity of a user and/or a UAV. Accordingly, FIG. 9 provides a method 900 for regulating flight of an unmanned aerial vehicle (UAV), in accordance with embodiments. At block 910, identification information associated with a UAV is obtained. In particular, at block 910, UAV identification information is obtained for the UAV or user identification information for a user of a UAV is obtained. In examples, UAV identification information may include information about a model of the UAV, a manufacturer of the UAV, and/or performance characteristics of the UAV. Additionally, the UAV identification information may include a serial number of a UAV. In some examples, the UAV identification information may include a portion of a serial number of a UAV.”; see also [0186], where “At block 920, the UAV is either granted or denied permission to fly within a flight-restriction region. In particular, the UAV is automatically granted or denied permission to fly within a flight-restriction region based on the UAV identification information or the user identification information.”; based on the UAV identification permission to fly is granted or denied. So, the transmission of data is inhibited until the identity of the UAV is verified.), 
receiving personality data entries on the one or more personality programming pages and communicating the personality data entries to the RITS in response to selection of the program command (see [0184], where “At block 910, identification information associated with a UAV is obtained.”; personality data (ID registration data) is obtained from a database, see fig 7. personality data is the input for the authentication center (programming device). The current invention is claiming that the personality data is entered using the programming device. The claim does not specify how the data is entered. The data entry could be manual by a person/programmer or autonomous from a database. However, submitted specification mention that a programmer (person) enter the data, see [0124] of PGPUB of submitted specification. For the examination purposes, the claim is broadly interpreted as the personality data is entered. Schulman teaches a method that obtain data autonomously from a database. So, it would be obvious to enter the data manually by a programmer to the system by modifying the method disclosed by Schulman as the intention is to enter/upload the data to the system. However, entering the data autonomously from a database is more efficient than a person entering data manually.), 
initiating a programmed personality data verification process by communicating a read programmed personality data request to the RITS (see [0012], where “the step of granting or denying permission for the UAV to fly within the flight-restriction region occurs subsequent to authenticating an identity of the UAV or the user. Where desired, authenticating the an identity of the UAV comprises verification of the UAV identity, verification of the user identity, verification whether the UAV having the verified UAV identity does not have any record that the UAV should not be permitted to fly within the flight-restriction region, or verification whether the user having the verified user identity does not have any record that the user should not be permitted to operate the UAV within the flight-restriction region.”) and receiving (see fig 7, where data is retrieved for authentication. See also [0147], where “The authentication center may obtain information about the user and the UAV (and/or any other devices involved in the UAV safety system) from the ID registration database 710 (Connection 2).”) and displaying, on the programming device, the stored programmed personality data from the RITS responsive to the request (see fig 7, where the input data is analyzed by a computer. In order to verify the authentication, the input data need to displayed. see also [0210], where the data is displayed on a website.), and 
communicating a verification of programmed personality data indication to the RITS in response to a verify command entered on the programming device (see fig 9, block 920, where authentication or verification is sent to a UAV terminal device.).
Schulman in view of Li does not disclose the following limitation:
the pages providing program, edit and verify command buttons and entries for personality data.
However, Burke further discloses a system comprising a display wherein the pages providing program, edit and verify command buttons and entries for personality data (see fig 3, where multiple buttons on a display are shown. see also [0062], where “ Each checklist item is represented by a button. Inactive (gray) buttons may automatically become active (blue) buttons as the pilot progresses through the checklist.”), 
Because Schulman, Li and Burke are in the same field of endeavor of aircraft control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman in view of Li to incorporate the teachings of Burke by including the above feature, the pages providing program, edit and verify command buttons and entries for personality data, for transmitting verification/certification to correct system by checking the input data systematically.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0114925 (“Schulman”), and in view of US 2022/0092989 (“Li”), as applied to claim 8 above, and further in view of US 2008/0099602 (“Zyss”). 
Regarding claim 13, Schulman further discloses a system wherein the step of receiving programming data from the programming device comprises: receiving a programming request from the programming device (see [0115], where “ Additionally, the flight restriction release system 100 may include a flight controller 130 that communicates with the mobile terminal 120 to verify that a UAV may be released from a flight-restriction region. In particular, the flight controller may receive a license from the mobile terminal. The license may be used to verify that the UAV is allowed to fly in the flight-restriction region.”; see also [0151], where “ the system can verify and/or update records.”), 
sending a programming request acknowledgement to the programming device (see fig 7, where authentication center is connected back and forth to user terminal; see also fig 1, where flight controller, mobile terminal and web-based components are connected.).
Schulman in view of Li does not disclose the following limitations:
wherein the RITS comprises a weight on wheels (WOW) module for determining if the UAS is on the ground (i.e. ground state) and wherein the step of receiving programming data from the programming device comprises: 
monitoring the WOW module for 'ground state', 
sending a programming request acknowledgement to the programming device contingent on the WOW being in a 'ground state'.
However, Zyss further discloses a system wherein the RITS comprises a weight on wheels (WOW) module for determining if the UAS is on the ground (i.e. ground state) (see [0023], where “landing system 100 includes sensors, such as proximity switches; also know as "squat" switches or weight-on-wheel (WOW) sensors. In this embodiment, left wheel 102a includes a squat switch 104a (see also FIG. 2A) and right wheel 102b includes a squat switch 104b.”) and wherein the step of receiving programming data from the programming device comprises: monitoring the WOW module for 'ground state' (see [0034], where “In s410, although the squat switches 104a and 104b and the wheel speed sensors 106a and 106b are being continuously monitored (sampled) by control unit 112 during the landing operation, once the above described decision logic has been met, a wheels down indication is made and the control unit 112, causes UAV 10 to switch to ground mode operation.”), 
sending a programming request acknowledgement to the programming device contingent on the WOW being in a 'ground state' (see [0010], where “a processor for processing useful data from the at least one wheel speed sensor, and the at least one weight-on-wheel sensor to manage the status of whether the air vehicle is in contact with the ground based on a ratio of the number of sensors providing useful data to the number of sensors available.”).
Because Schulman, Li and Zyss are in the same field of endeavor of air traffic control/management system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman in view of Li to incorporate the teachings of Zyss by including the above feature, wherein the RITS comprises a weight on wheels (WOW) module for determining if the UAS is on the ground (i.e. ground state) and wherein the step of receiving programming data from the programming device comprises: monitoring the WOW module for 'ground state' and sending a programming request acknowledgement to the programming device contingent on the WOW being in a 'ground state', for avoiding collision or sharp turn by checking the state of UAS.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0114925 (“Schulman”), and in view of US 2016/0180715 (“Burke”), and in view of US 2008/0099602 (“Zyss”), and further in view of US 2022/0092989 (“Li”).
Regarding claim 15, as best understood in view of indefiniteness rejection explained above, Schulman further discloses a computer instruction code implemented system for pre-flight programming of an unmanned aircraft system (UAS) Remote Identification Tracking System (RITS) from a programming device, the RITS wirelessly communicating real-time UAS Remote ID data (RIDD) comprising identity and navigational data to end users (see fig 1, where 130 is a flight controller and 120 is a mobile terminal. Flight controller verify flight restrictions for UAV and communicates to mobile terminal. 130 is interpreted as a programming device and 120 is interpreted as RITS. 120 and 130 is connected to 110. see also [0115], where “the flight restriction release system 100 may include a flight controller 130 that communicates with the mobile terminal 120 to verify that a UAV may be released from a flight-restriction region.”; see also [0143], where “The identities of the device or parties involved in the operation of the UAV may be authenticated. In particular, the identifiers of the device or parties involved in operation of the UAV within particular regions, such as flight-restriction regions, may be authenticated. For example, an identity of the user may be authenticated. The user may be verified as the user associated with the user identifier. The identity of the UAV may be authenticated. The UAV may be verified as the UAV associated with the UAV identifier. The identity of the remote controller may optionally be authenticated. The remote controller may be verified as the remote controller associated with a remote controller identifier.”; the identity of the UAV is authenticated before the flight.), the computer instruction code implemented system comprising, 
a programming device having a non-volatile memory for storing a first computer instruction code set, a processor module for executing the first computer instruction code set, input and display modules for displaying one or more personality data pages and for receiving input of personality programming data, and one or more communication modules for communicating with the RITS (see [0128], where “In particular, an authentication system may include memory storage 630 that may store information about the users, remote controllers, and/or the UAVs.”; see also [0137], where “The device may comprise one or more memory storage units which may include non-transitory computer readable medium which may store code, logic or instructions for performing one or more steps described elsewhere herein. The device may include one or more processors that may individually or collectively execute one or more steps in accordance with the code, logic, or instructions of the non-transitory computer readable medium as described herein.”; see also [0146], where “The ID registration database 710 may maintain identity information for a user 750a, 750b, 750c and a UAV 760a, 760b, 760c.”; see also [0211], where “database (e.g., online server)”; see also fig 7, where authentication center (interpreted as programming device) include air control system that grant permission or deny flight. A computer is used for this and various regions of operation are displayed, see fig 12-13. see also [0210], where “The different levels may be color coded and displayed (e.g., on an app on the mobile terminal, on a website, etc.) for easy identification and management of flight restricted regions by an operator of the UAV.”), 
an RITS having, a non-volatile memory (NVM) for storing a second computer instruction code set (see [0115], where “The flight restriction release system 100 may also include a mobile terminal 120 that stores licenses received from the web-based component 110.”), (see [0097], where “Examples of remote devices may include a remote controller that may control operation of the UAV, payload, carrier, sensors, or any other component of the UAV, a display terminal that may show information received by the UAV, a database that may collect information from the UAV, or any other external device.”), (see [0090], where “The payload may be a sensor that collects information, and the flight response measures may govern a mode in which the information is collected”; see also [0129], where “A user may provide user input that controls flight of the UAV, operation of a payload of a UAV, a state of a payload relative to the UAV, operation of one or more sensors of the UAV, operation of UAV communication, or other functions of the UAV.”; see also [0095]), and at least one communication module for communicating with the programming device (see fig 1, where flight controller, mobile terminal and web-based components are connected), 
the first computer instruction code set when executed by the programming device processor (see fig 7, where the verification/authentication is performed by a computer on authentication center), implementing the steps of, 
communicating a programming request to the RITS and receiving a programming request acknowledgement (see fig 7, where authentication center is connected back and forth to user terminal; see also fig 1, where flight controller, mobile terminal and web-based components are connected.),
conditionally presenting one or more personality programming Graphical User Interface (GUI) screens on the programming device, (see fig 9, where a method of regulating flight of an UAV is shown. see also [0184], where “Methods and systems are provided for automating approval of regulated flight based on confirmation of an identity of a user and/or a UAV. Accordingly, FIG. 9 provides a method 900 for regulating flight of an unmanned aerial vehicle (UAV), in accordance with embodiments. At block 910, identification information associated with a UAV is obtained. In particular, at block 910, UAV identification information is obtained for the UAV or user identification information for a user of a UAV is obtained. In examples, UAV identification information may include information about a model of the UAV, a manufacturer of the UAV, and/or performance characteristics of the UAV. Additionally, the UAV identification information may include a serial number of a UAV. In some examples, the UAV identification information may include a portion of a serial number of a UAV.”; see also [0186], where “At block 920, the UAV is either granted or denied permission to fly within a flight-restriction region. In particular, the UAV is automatically granted or denied permission to fly within a flight-restriction region based on the UAV identification information or the user identification information.”; based on the UAV identification permission to fly is granted or denied. So, the transmission of data is inhibited until the identity of the UAV is verified and the authentication center permit or deny based on user request.),
receiving personality data entries on the one or more GUI screens and communicating the personality data entries to the RITS in response to selection of the program command (see [0184], where “At block 910, identification information associated with a UAV is obtained.”; personality data (ID registration data) is obtained from a database, see fig 7. personality data is the input for the authentication center (programming device). The current invention is claiming that the personality data is entered using the programming device. The claim does not specify how the data is entered. The data entry could be manual by a person/programmer or autonomous from a database. However, submitted specification mention that a programmer (person) enter the data, see [0124] of PGPUB of submitted specification. For the examination purposes, the claim is broadly interpreted as the personality data is entered. Schulman teaches a method that obtain data autonomously from a database. So, it would be obvious to enter the data manually by a programmer to the system by modifying the method disclosed by Schulman as the intention is to enter/upload the data to the system. However, entering the data autonomously from a database is more efficient than a person entering data manually.), 
initiating a programmed personality data verification process by communicating a read programmed personality data request to the RITS (see [0012], where “the step of granting or denying permission for the UAV to fly within the flight-restriction region occurs subsequent to authenticating an identity of the UAV or the user. Where desired, authenticating the an identity of the UAV comprises verification of the UAV identity, verification of the user identity, verification whether the UAV having the verified UAV identity does not have any record that the UAV should not be permitted to fly within the flight-restriction region, or verification whether the user having the verified user identity does not have any record that the user should not be permitted to operate the UAV within the flight-restriction region.”) and receiving (see fig 7, where data is retrieved for authentication. See also [0147], where “The authentication center may obtain information about the user and the UAV (and/or any other devices involved in the UAV safety system) from the ID registration database 710 (Connection 2).”) and displaying the stored programmed personality data from the RITS responsive to the request (see fig 7, where the input data is analyzed by a computer. In order to verify the authentication, the input data need to displayed. see also [0210], where the data is displayed on a website.), 
communicating a verification of programmed personality data to the RITS in response to a verify command (see fig 9, block 920, where authentication or verification is sent to a UAV terminal device.), 
the second computer instruction set when executed by the RITS processor (see [0014], where “the subject UAV and/or system may comprise one or more processors that assess whether a location of the UAV falls within the flight-restriction region.”), implementing the steps of, 
establishing a communication link between the RITS and the programming device  (see fig 7, where authentication system is connected with the user terminal), 

receiving a programming request from the programming device (see [0115], where “ Additionally, the flight restriction release system 100 may include a flight controller 130 that communicates with the mobile terminal 120 to verify that a UAV may be released from a flight-restriction region. In particular, the flight controller may receive a license from the mobile terminal. The license may be used to verify that the UAV is allowed to fly in the flight-restriction region.”; see also [0151], where “ the system can verify and/or update records. ”), 

receiving the personality programming data from the programming device (see [0115], where “Additionally, the flight restriction release system 100 may include a flight controller 130 that communicates with the mobile terminal 120 to verify that a UAV may be released from a flight-restriction region. In particular, the flight controller may receive a license from the mobile terminal. The license may be used to verify that the UAV is allowed to fly in the flight-restriction region.”; see also [0151], where “ the system can verify and/or update records.”), 
storing the received personality programming data in the non-volatile memory personality module (see [0204], where “Each of the flight restricted regions may be stored on board the UAV. Each of the flight restricted regions may be stored off board the UAV (e.g., on an online database) and may be accessed by the UAV.”), 
transmitting an indication of completion to the personality module (see, fig 9, where permission or deny for a flight is given that indicates the completion), 
responding to a read personality data request from the programming device by retrieving the stored personality data from the personality module and communicating it to the programming device (see fig 7, where data is retrieved for authentication from UAV terminal device/controller. See also [0147], where “The authentication center may obtain information about the user and the UAV (and/or any other devices involved in the UAV safety system) from the ID registration database 710 (Connection 2).”; see also [0012], where “In practice of a method disclosed herein, the step of granting or denying permission for the UAV to fly within the flight-restriction region occurs subsequent to authenticating an identity of the UAV or the user. Where desired, authenticating the an identity of the UAV comprises verification of the UAV identity, verification of the user identity, verification whether the UAV having the verified UAV identity does not have any record that the UAV should not be permitted to fly within the flight-restriction region, or verification whether the user having the verified user identity does not have any record that the user should not be permitted to operate the UAV within the flight-restriction region.”), and 
receiving a verification of programmed personality data indication from the programming device (see [0183], where “At block 850, the mobile application may initiate a call to the authentication confirmation port and write user information to an authentication service.”) and setting a verification flag in response thereto, the RITS sensing UAS navigational flight data with the one or more sensor modules (see [0012]), retrieving the verified identity data from the RITS NVM personality module (see fig 7, where data is retrieved for authentication from UAV terminal device/controller. See also [0147], where “The authentication center may obtain information about the user and the UAV (and/or any other devices involved in the UAV safety system) from the ID registration database 710 (Connection 2).”), and communicating the UAS identity and navigational data to end users (see fig 9, block 920. See also [0186], where “At block 920, the UAV is either granted or denied permission to fly within a flight-restriction region. In particular, the UAV is automatically granted or denied permission to fly within a flight-restriction region based on the UAV identification information or the user identification information.”; permitting or denying so data is transmitting).
Schulman does not disclose the following limitations:
a reserved section of the NVM referred to as the personality module for storing the personality programming data, 
a 'weight on wheels' (WOW) module for determining whether the UAS is on the ground ('ground state'),
the GUI screens providing program, edit and verify command buttons and entries for…data,
monitoring the WOW module for 'ground state', and
sending a programming request acknowledgement to the programming device contingent on the WOW being in a 'ground state'.
However, Burke further discloses a system comprising the GUI screens providing program, edit and verify command buttons and entries for…data (see fig 3, where multiple buttons on a display are shown. see also [0062], where “ Each checklist item is represented by a button. Inactive (gray) buttons may automatically become active (blue) buttons as the pilot progresses through the checklist.”).
Because both Schulman and Burke are in the same field of endeavor of aircraft control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman to incorporate the teachings of Burke by including the above feature, the GUI screens providing program, edit and verify command buttons and entries for…data, for transmitting verification/certification to correct system by checking the input data systematically.
Schulman in view of Burke does not disclose the following limitations:
a reserved section of the NVM referred to as the personality module for storing the personality programming data, 
a 'weight on wheels' (WOW) module for determining whether the UAS is on the ground ('ground state'),
monitoring the WOW module for 'ground state', and
sending a programming request acknowledgement to the programming device contingent on the WOW being in a 'ground state'.
However, Zyss further discloses a system wherein a 'weight on wheels' (WOW) module for determining whether the UAS is on the ground ('ground state') (see [0023], where “landing system 100 includes sensors, such as proximity switches; also know as "squat" switches or weight-on-wheel (WOW) sensors. In this embodiment, left wheel 102a includes a squat switch 104a (see also FIG. 2A) and right wheel 102b includes a squat switch 104b.”),
monitoring the WOW module for 'ground state' (see [0034], where “In s410, although the squat switches 104a and 104b and the wheel speed sensors 106a and 106b are being continuously monitored (sampled) by control unit 112 during the landing operation, once the above described decision logic has been met, a wheels down indication is made and the control unit 112, causes UAV 10 to switch to ground mode operation.”), and
sending a programming request acknowledgement to the programming device contingent on the WOW being in a 'ground state' (see [0010], where “a processor for processing useful data from the at least one wheel speed sensor, and the at least one weight-on-wheel sensor to manage the status of whether the air vehicle is in contact with the ground based on a ratio of the number of sensors providing useful data to the number of sensors available.”).
Because Schulman, Burke and Zyss are in the same field of endeavor of air traffic control/management system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman in view of Burke to incorporate the teachings of Zyss by including the above feature, a 'weight on wheels' (WOW) module for determining whether the UAS is on the ground ('ground state'), monitoring the WOW module for 'ground state', and sending a programming request acknowledgement to the programming device contingent on the WOW being in a 'ground state', for avoiding collision or sharp turn by checking the state of UAS.
Schulman in view of Burke and Zyss does not disclose the following limitation:
a reserved section of the NVM referred to as the personality module for storing the personality programming data.
However, Li further discloses a system wherein a reserved section of the NVM referred to as the personality module for storing the personality programming data (see [0063], where “a part of the RAM area may be reserved to store the access identifier. A FLASH/DDR area in the EEPROM of the flight control module is generally used to load a program and store data, and a part of the FLASH/DDR area may be reserved to store black box information such as the application identifier and log information.”; see also [0009], where “ the application identifier is a flight-related identifier of the unmanned aircraft.”; see also [0048], [0051], [0054] and [0057], where a part of the memory is reserved for storing flight application identifier. Flight application identifier include physical identifier of the unmanned aircraft).
Because Schulman, Burke, Zyss and Li are in the same field of endeavor of aircraft control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman in view of Burke and Zyss to incorporate the teachings of Li by including the above feature, a reserved section of the NVM referred to as the personality module for storing the personality programming data, for providing faster verification by storing the identification data in a dedicated storage section.
Regarding claim 16, Schulman further discloses a computer instruction code implemented system wherein the step of establishing a communication connection between the RITS and the programming device, includes the step of establishing a wired connection (see [0156], where “The flight supervision module may utilize data collected by one or more sensors onboard the UAV. The flight supervision module may utilize data collected by one or more sensors off-board the UAV…The data may be provided from wired or wireless communications.”; see also [0295], where “The processing unit 2304 can be operatively coupled to a communication module 2310 configured to transmit and/or receive data from one or more external devices (e.g., a terminal, display device, or other remote controller). Any suitable means of communication can be used, such as wired communication or wireless communication.”).
Regarding claim 17, Schulman further discloses a computer instruction code implemented system wherein the RITS and programmer communication modules comprise wireless communication modules and wherein the step of establishing a communication connection between the RITS and the programming device, includes the step of establishing a wireless connection (see fig 7, where user terminal and air control system are connected wirelessly. See also [0161], where “The traffic management module may be configured to receive a request for a resource from a user. Examples of resources may include, but are not limited to, wireless resources (e.g., bandwidth, access to communication devices)”; see also [0288]).
Regarding claim 18, Schulman further discloses a computer instruction code implemented system wherein the personality data includes none or more of the following: UAS FAA registration; UAS owner; mission ID; pilot information; UAS make/model/serial number (see [0010], where “For example, the UAV identification information comprises information about a model, manufacturer, or performance characteristics of the UAV. Where desired, the UAV identification information comprises a serial number of the UAV.”), and 
wherein the configuration parameters include none or more of the following: communication modes; flight data sensors; operating mode;, UAS operational alerts; the none or more of the configuration data having default values which may be overridden during the preflight programming process, the configuration data determining the content of the navigation data transmitted from the RITS and what communication modules are used to transmit the data and the personality data determining the content of the identity data transmitted from the RITS to end users (see [0104], where “For example, flight restriction regions may include one or more locations where unauthorized aerial vehicles may not fly. Other examples of types of flight restriction regions are provided further elsewhere herein. This may include unauthorized unmanned aerial vehicles (UAVs) or all UAVs. Flight-restriction regions may include prohibited airspace, which may refer to an area (or volume) of airspace within which flight of aircraft is not allowed, usually due to security concerns. Prohibited areas may contain airspace of defined dimensions identified by an area on the surface of the earth within which the flight of aircraft is prohibited. Such areas can be established for security or other reasons associated with the national welfare. These areas may be published in the Federal Register and are depicted on aeronautical charts in the United States, or in other publications in various jurisdictions. The flight-restriction region may include one or more of special use airspace (e.g., where limitations may be imposed on aircraft not participating in designated operations), such as restricted airspace (i.e., where entry is typically forbidden at all times from all aircraft and is not subject to clearance from the airspace's controlling body), military operations areas, warning areas, alert areas, temporary flight restriction (TFR) areas, national security areas, and controlled firing areas. The flight-restriction regions as used herein may also include any other airspace where flight restriction is desired and may be associated with a flight response measures. For example, cities, certain private properties such as a residential or commercial buildings, or public properties such as parks may be designated as a flight-restriction region.”).
Regarding claim 19, Schulman further discloses a computer instruction code implemented system wherein the RITS functions as an access point and the programming device functions as a client (see [0161], where “A traffic management module/subsystem 744 may be provided for the air control system. The traffic management module may be configured to receive a request for a resource from a user. Examples of resources may include, but are not limited to, wireless resources (e.g., bandwidth, access to communication devices), locations or space (e.g., for a flight plan), time (e.g., for a flight plan), access to base stations, access to docking stations, access to battery stations, access to delivery or pick-up points, or any other type of resource. The traffic management module may be configured to plan a flight course for a UAV in response to the request.”; see also fig 7, programming device (authentication center) and user is connected wirelessly.) and wherein the personality programming pages on the programming device are html pages built by the RITS (see [0050], where “the request originates from the UAV, a remote controller of the UAV, or a server remote to the UAV. Where desired, the request is provided through a web-based application or a mobile application.”; see also fig 8, where web-based requesting process is shown. see also [0166], where “The web-based component may comprise an interface for a UAV user. For example, a UAV user may be able to log into the web-based component. In some instances, the web-based component may be accessed from, or interact with a mobile terminal (e.g., handheld device). For example, the mobile terminal may include an application to access the web-based component. In some instances, the web-based component may be accessed from elsewhere such as a device not coupled to a UAV, e.g., desktop or laptop computer.”) 
Schulman does not disclose the following limitation:
wherein the program, edit, and verify command button as 'soft' GUI buttons.
However, Burke further discloses a system comprising a display wherein the program, edit, and verify command button as 'soft' GUI buttons (see fig 3, where multiple buttons on a display are shown on a display.).
Because both Schulman and Burke are in the same field of endeavor of aircraft control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman to incorporate the teachings of Burke by including the above feature, wherein the program, edit, and verify command button as 'soft' GUI buttons, for transmitting verification/certification to correct system by checking the input data systematically.
Regarding claim 20, Schulman further discloses a computer instruction code implemented system wherein the one or more personality data pages (see citation above): 
reviewing the displayed stored personality data on the programming device (see [0143], where “The identities of the device or parties involved in the operation of the UAV may be authenticated. In particular, the identifiers of the device or parties involved in operation of the UAV within particular regions, such as flight-restriction regions, may be authenticated. For example, an identity of the user may be authenticated. The user may be verified as the user associated with the user identifier. The identity of the UAV may be authenticated. The UAV may be verified as the UAV associated with the UAV identifier. The identity of the remote controller may optionally be authenticated. The remote controller may be verified as the remote controller associated with a remote controller identifier.”), 
correcting any erroneous stored data (see [0211], where “For example, the lack of flight restriction level associated with the flight restricted region may be reported to the online database (e.g., online server) and further analyzed or evaluated. In some instances other information such as information regarding the UAV or an user of the UAV may be reported. In some instances, the error regions may be updated. The error regions may be updated based on the analysis or user report. In some instances, the error reporting and analysis may enable self-learning or correction of error concerning an identity of the user, UAV identity, or status of a flight restricted region. In some instances, the updated information may be applicable to all UAVs. In some instances, the updated information may be applicable only to the UAVs associated with the error experience.”) and 
commanding a reprogram of the edited personality data by (see fig 9, block 920, where authentication or verification is sent. The system can perform multiple times.), 
storing the edited personality data in the RITS NVM personality module (see [0204], where “Each of the flight restricted regions may be stored on board the UAV. Each of the flight restricted regions may be stored off board the UAV (e.g., on an online database) and may be accessed by the UAV.”), 
re-initiating the verification sequence by requesting display of the stored edited personality data (see [0012], where “In practice of a method disclosed herein, the step of granting or denying permission for the UAV to fly within the flight-restriction region occurs subsequent to authenticating an identity of the UAV or the user. Where desired, authenticating the an identity of the UAV comprises verification of the UAV identity, verification of the user identity, verification whether the UAV having the verified UAV identity does not have any record that the UAV should not be permitted to fly within the flight-restriction region, or verification whether the user having the verified user identity does not have any record that the user should not be permitted to operate the UAV within the flight-restriction region.”; see also fig 7, where the input data is analyzed by a computer. In order to verify the authentication, the input data need to displayed. see also [0210], where the data is displayed on a website.), and 
commanding a data verification by (see fig 9, block 920, where authentication or verification is sent.).
Schulman does not disclose the following limitations:
wherein the one or more…data pages include an edit command,
correcting…by selecting the edit command button,
commanding…by selecting the program command button, and
commanding…selecting the verify command button.
However, Burke further discloses a system wherein the one or more…data pages include an edit command (see fig 3, where multiple buttons on a display are shown. see also [0062], where “ Each checklist item is represented by a button. Inactive (gray) buttons may automatically become active (blue) buttons as the pilot progresses through the checklist.”):
correcting…by selecting the edit command button (see [0071], where “The waypoint constraints list in FIG. 4 includes, waypoints 421, airspeed 422, altitude 423, a maximum optimization waypoint 425, and route waypoint verification (to verify or correct TAP-inferred waypoints) 426. ”; 426 is the edit command button), 
commanding…by selecting the program command button (see [0065], where “As shown in FIG. 3, an example startup checklist screen 300 is shown, including buttons for verification of: the navigation database 302, TAP software version 310, TAP connection tests 311, aircraft 312, route origin 313, route destination 314, route waypoints 315; cost index 316, cruise altitude 317, cruise speed 318, and a maximum optimization waypoint 319. The startup checklist screen 300 may include less buttons than shown in FIG. 3, or may contain additional buttons, without departing from the scope of the present disclosure.”), and 
commanding a data verification by selecting the verify command button (see [0066], where “Otherwise, the window will indicate TAP connection has “passed” and the pilot acknowledges by touching the tap connection verification button 311. As shown in FIG. 3, light icon 330 corresponding to the navigation database verification button 302 is lit, indicating this checklist item has been completed. However, light icon 331 corresponding to the checklist complete button 320 is not lit up, indicating the startup checklist has not yet been completed by the pilot.”).
Because both Schulman and Burke are in the same field of endeavor of aircraft control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Schulman to incorporate the teachings of Burke by including the above feature, wherein the one or more…data pages include an edit command: correcting…by selecting the edit command button, commanding…by selecting the program command button, and commanding a data verification by selecting the verify command button, for transmitting verification/certification to correct system by checking the input data systematically.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2017/0183095 (“Liu”) discloses a remote powering an UAV by connecting via VPN.
US 2016/0292696 (“Gong”) discloses a UAV authentication system remotely.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SOHANA TANJU KHAYER/Examiner, Art Unit 3664